Case 1:16-cr-00356-ER Document 79 Filed 05/15/20 Page 1 of 6
          Case 1:16-cr-00356-ER Document 79 Filed 05/15/20 Page 2 of 6



or is derived from proceeds traceable to the commission of the

offenses charged in Counts One through Four of the Indictment;

               WHEREAS, on or about May 4, 2020, the defendant pled

guilty to Count One of the Indictment, pursuant to a plea agreement

with the Government, wherein the defendant admitted the forfeiture

allegation with respect to Count One of the Indictment and agreed

to forfeit, pursuant to Title 18, United States Code, Section

981(a)(1)(C), and Title 28, United States Code, Section 2461(c):

a   sum   of     money    equal   to   $48,000   in   United   States   currency,

representing proceeds traceable to the commission of the offense

charged in Count One of the Indictment;

               WHEREAS, the defendant consents to the entry of a money

judgment in the amount of $48,000 in United States currency

representing the amount of proceeds traceable to the offense

charged     in    Count    One    of   the   Indictment   that   the    defendant

personally obtained; and

                 WHEREAS, the defendant admits that, as a result of acts

and/or omissions of the defendant, the proceeds traceable to the

offense charged in Count One of the Indictment that the defendant

personally obtained cannot be located upon the exercise of due

diligence.

               IT IS HEREBY STIPULATED AND AGREED, by and between the

United States of America, by its attorney Geoffrey S. Berman,
       Case 1:16-cr-00356-ER Document 79 Filed 05/15/20 Page 3 of 6



United States Attorney, Assistant United States Attorney, Joshua

A. Naftalis of counsel, and the defendant, and his counsel, Julia

Gatto, Esq., that:

             1.   As a result of the offense charged in Count One of

the Indictment, to which the defendant pled guilty, a money

judgment in the amount of $48,000 in United States currency (the

“Money Judgment”), representing the amount of proceeds traceable

to the offense charged in Count One of the Indictment that the

defendant    personally   obtained,   shall   be   entered   against   the

defendant.

             2.   Pursuant to Rule 32.2(b)(4) of the Federal Rules of

Criminal     Procedure,    this    Consent     Preliminary     Order    of

Forfeiture/Money Judgment is final as to the defendant, AHMAD

NAQVI, and shall be deemed part of the sentence of the defendant,

and shall be included in the judgment of conviction therewith.

             3.   All payments on the outstanding Money Judgment

shall be made by postal money order, bank or certified check, made

payable, in this instance, to United States Customs and Border

Protection, and delivered by mail to the United States Attorney’s

Office, Southern District of New York, Attn: Money Laundering and

Transnational Criminal Enterprises Unit, One St. Andrew’s Plaza,

New York, New York 10007 and shall indicate the defendant’s name

and case number.
          Case 1:16-cr-00356-ER Document 79 Filed 05/15/20 Page 4 of 6



             4.    Upon entry of this Consent Preliminary Order of

Forfeiture/Money Judgment, and pursuant to Title 21, United States

Code, Section 853, United States Customs and Border Protection, or

its designee the Office of Fines, Penalties, and Forfeiture shall

be authorized to deposit the payment on the Money Judgment in the

Treasury Assets Forfeiture Fund, and the United States shall have

clear title to such forfeited property.

             5.    Pursuant to Title 21, United States Code, Section

853(p), the United States is authorized to seek forfeiture of

substitute assets of the defendant up to the uncollected amount of

the Money Judgment.

             6.    Pursuant to Rule 32.2(b)(3) of the Federal Rules of

Criminal     Procedure,    the    United      States    Attorney’s     Office   is

authorized to conduct any discovery needed to identify, locate or

dispose      of    forfeitable      property,          including     depositions,

interrogatories, requests for production of documents and the

issuance of subpoenas.

             7.    The Court shall retain jurisdiction to enforce this

Consent Preliminary Order of Forfeiture/Money Judgment, and to

amend it as necessary, pursuant to Rule 32.2 of the Federal Rules

of Criminal Procedure.

             8.    The    Clerk    of   the    Court     shall     forward   three

certified      copies     of     this   Consent        Preliminary     Order    of
       Case 1:16-cr-00356-ER Document 79 Filed 05/15/20 Page 5 of 6



Forfeiture/Money Judgment to Assistant United States Attorney

Alexander   J.   Wilson,   Co-Chief   of   the   Money   Laundering   and

Transnational Criminal Enterprises Unit, United States Attorney’s

Office, One St. Andrew’s Plaza, New York, New York 10007.




                 [THIS SPACE LEFT INTENTIONALLY BLANK]
Case 1:16-cr-00356-ER Document 79 Filed 05/15/20 Page 6 of 6




                                          May 15, 2020
